Citation Nr: 1614888	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, claimed as secondary to service-connected lung cancer status post left upper lobectomy with emphysema.  


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this matter in September 2015 for further development.  The case is again before the Board.

As noted in the Board's September 2015 decision and remand, a claim for a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the September 2015 remand, the Board found that the Veteran had raised the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) and instructed the RO to provide the Veteran with notice regarding the claim and the claim form to complete and return.  This was provided in November 2015.  As of this time, the Veteran has not responded or provided the completed form.  As such, this matter is not before the Board.


FINDING OF FACT

The Veteran's seizure disorder was not related to, or aggravated by, his service-connected lung cancer status post left upper lobectomy with emphysema.


CONCLUSION OF LAW

The criteria for entitlement to service connection for seizure disorder, to include as secondary to service-connected lung cancer, status post left upper lobectomy with emphysema, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2009 and August 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have the Veteran's Social Security Administration (SSA) records.  Also, the Veteran was provided a VA examination of his claimed seizure disorder in October 2009.  In September 2015, the Board remanded this matter for further medical opinion.  Further medical opinion was obtained in November 2015.  The November 2015 medical opinion substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the examination and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by an examiner with appropriate expertise and a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for an increase in the severity of a nonservice-connected disability, a permanent worsening beyond the natural progress of the nonservice-connected disease, that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that his seizure disorder is caused by or aggravated by his service-connected lung cancer, status post left upper lobectomy with emphysema (respiratory disabilities).  At no point does the Veteran argue that his seizure disorder arose during service, and his service treatment records do not reflect any evidence of seizure disorder.

The Veteran's medical records reflect that he reported a history of seizures before his December 2008 lung surgery.  See June 2008 Veteran's SSA Report; December 2008 VAMC Treatment Record.

In December 2008, the Veteran underwent lung surgery in connection with his service-connected respiratory disabilities.  The following morning, the Veteran experienced a tonic-clonic seizure at home and another after he arrived at the VA hospital.  See December 2008 VAMC Treatment Record.  At that time, the Veteran reported that he had seizures in childhood, had a tonic-clonic seizure in 1989, and had a family history of seizures.  See December 2008 VAMC Treatment Record.  The Veteran was previously on medication to prevent seizures but stopped taking the medication.  Id.  A December 2008 VA treatment record notes that given the Veteran's history of seizures and his family's history of seizures, it appeared he had familial epilepsy syndrome.  Another December 2008 VA treatment record notes that the Veteran was not on any medications that cause seizures.  The treatment record also notes the possibility of a brain metastasis, but such was ruled out after a head computerized tomography (CT) scan.  See March 2009 VAMC Treatment Record.

A December 2008 electroencephalogram test showed no epileptiform findings.  See December 2008 VAMC Treatment Record.

The Veteran's treatment records show that he was seizure-free following his December 2008 seizures.  See January 2009, March 2009, and October 2009 VAMC Treatment Records.

In October 2009, the Veteran underwent a VA examination relating to his seizure disorder.  The examiner noted that the Veteran had a seizure disorder for his entire life, including childhood.  The examiner noted that the Veteran was not treated with seizure medications until 1989 when he suffered a generalized tonic-clonic seizure as an adult.  At that time, the Veteran was prescribed a seizure medication.  He did not react well to the medication and was off medication for many years until he had a seizure in December 2008, following his lung surgery.  The examiner noted that the electroencephalogram test showed focal slowing but no epileptiform abnormalities.  The examiner diagnosed the Veteran with idiopathic seizure disorder and opined that the Veteran's seizure disorder was not caused by or aggravated by his lung cancer.  The examiner explained that the Veteran's lung cancer treatment was surgical and that the Veteran did not receive chemotherapy.  The examiner considered the frequency of seizures before the surgery, after the surgery, and at the time of the examination.  The examiner explained that the Veteran had a history of seizures both as a child and as an adult, and had been on seizure medication in the past.

In the March 2012 VA examination relating to the Veteran's respiratory disabilities, the Veteran reported that he had not received radiation or chemotherapy treatment.  In his report, the examiner stated that the Veteran did not have any residual conditions or complications due to the Veteran's December 2008 lung surgery or its treatment other than those documented in the report.  The Veteran's seizure disorder was not documented in the report.

Electroencephalogram tests performed in July 2012 and July 2013 were normal, and showed no focal abnormalities or epileptiform discharges.

The Veteran remained seizure-free, even after stopping his anti-epilepsy medication in October 2013.  See April 2010, June 2010, April 2012, February 2013, July 2013, October 2013, February 2014, June 2014, and October 2014 VAMC Treatment Records.

In November 2015, further medical opinion was obtained.  After review of the records, the opinion provider restated the October 2009 examiner's opinion that the Veteran's seizures were not caused by or aggravated by his lung condition.  The opinion provider explained that the December 2008 electroencephalogram test showed no epileptiform findings and that the Veteran had no seizures since December 2008.

The Board finds highly probative the VA medical opinions that the Veteran's seizure disorder was not related to or aggravated by his respiratory disabilities.  The opinions are supported by a rationale that the Veteran experienced seizures earlier in life, including as an adult, that his treatment for respiratory disabilities did not include chemotherapy, and that he remained seizure-free after the two seizures in December 2008.  This rationale is consistent with the Veteran's medical records.  The record does not contain any contradictory medical opinion.  

The only other opinion of record is that of the Veteran.  He asserts that his seizure disorder is caused or aggravated by his respiratory disability.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's seizure disorder is not related to his respiratory disabilities.

As there is no lay or medical evidence suggesting that the Veteran's seizure disorder began during service or that it is directly related to his service, service connection on that basis is not warranted.

For these reasons, the Board finds that the Veteran's seizure disorder is not caused by or related to his respiratory disabilities, or service.  Accordingly, the claim for service connection for seizure disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a seizure disorder, claimed as secondary to service-connected lung cancer status post left upper lobectomy with emphysema, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


